DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaoka et al. (JP 2012-542).
	Per claim 1, Nagaoka et al. teach a water purification device (40), comprising
at least one base material (43) carrying denitrifying bacteria ([0029]);
a holding part (40, 42) which holds the base material (Fig. 1);
a water sprinkling mechanism (via L2) which sprinkles water to be treated onto the base material; and
a water drainage mechanism (holes 42a) which is arranged on the holding part and drains the water to be treated ([0028]) such that at least a portion of the base material is constantly unexposed to the water to be treated ([0035] “…since the inside of the 
 	Per claim 2, it is submitted that the limitation wherein the water to be treated is an aquaculture water is a recitation of intended use that fails to impose additional structure on the device and is not given patentable weight.
Further, it is well settled that “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990). Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed Cir. 1997). 
  	Per claim 3, wherein the water drainage mechanism is a mechanism which drains the water to be treated without allowing the water to be retained ([0028]).
  	Per claim 8, wherein the holding part includes a hole ([0028, 0034]) which allows the water to be treated that has been sprinkled onto the base material to be discharged from the holding part.
    	Per claim 11, wherein the holding part holds the base material by a mesh ([0028]).
  	Per claim 13, Nagaoka et al. teach a water purification method, comprising a denitrification step of removing nitric acid from water to be treated ([0030),
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (‘542) in of Ritter (US 7,244,358).
Nagaoka et al. do not disclose wherein the base material comprises a biodegradable plastic.
Ritter discloses a water purification device comprising wherein a base material (14) comprises a biodegradable plastic (abstract) in order to, for example, provide a carbon source for denitrification bacteria.
Accordingly, it would have been readily obvious for the skilled artisan to modify the device or Nagaoka et al. such that it includes wherein the base material comprises a 
Per claim 7, Nagaoka et al., as modified by Ritter, do not disclose wherein the base material is a three-dimensional mesh-form article in which thermoplastic resin-containing wires are not only bent and intertwined but also combined by being fused together at their points of contact, and the wires comprise the biodegradable plastic.
It is submitted that it would have been a routine matter of design to make the base material such that wherein the base material is a three-dimensional mesh-form article in which thermoplastic resin-containing wires are not only bent and intertwined but also combined by being fused together at their points of contact, and the wires comprise the biodegradable plastic in order to, for example, ensure intimate contact between the base material, bacteria and contaminants win the water.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (‘542) in of Ritter (‘358) as applied above, and further in view of Marsland (US 4,370,234).
Per claim 5, Nagaoka et al., as modified by Ritter, does not describe wherein the biodegradable plastic comprises a dicarboxylic acid-derived constituent unit.
Marsland, also directed to a water purification device, disclose wherein a plastic comprises a dicarboxylic acid-derived constituent unit (col. 4, lines 15-32) in order to, for example, remove nitrogen-containing compounds from water while supporting bacteria which can consume the nitrogen-containing compounds.
Accordingly, it would have been readily obvious for the skilled artisan to modify the device of Nagaoka et al., as modified by Ritter, such that it includes wherein the 
Per claim 6, Nagaoka et al., as modified by Ritter and Marsland, do not explicitly disclose wherein the biodegradable plastic comprises two or more kinds of dicarboxylic acid-derived constituent units.
It is submitted that would have been well within the purview of the skilled artisan to modify the device of Nagaoka et al., as modified by Ritter and Marsland, such that it includes wherein the biodegradable plastic comprises two or more kinds of dicarboxylic acid-derived constituent units in order to, for example, provide a synergistic environment capable of supporting different bacteria and/or having different rates of biodegradability.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (‘542).
Per claim 9, Nagaoka et al. do not disclose wherein the water purification device is detachably equipped with the holding part.
It is submitted that it would have been readily obvious for the skilled artisan to modify the device of Nagaoka et al. such that it includes wherein the water purification device is detachably equipped with the holding part in order to, for example, perform maintenance on or to replace the holding part.
Per claim 10, Nagaoka et al. do not disclose wherein the water purification device has a plurality of the holding part.
. 
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (‘542) in view of Okuda (JP 3-49630).
  	Per claim 12, Nagaoka et al. do not disclose an aquaculture water purification system which purifies an aquaculture water extracted from an aquaculture pond in which an aquatic organism is cultured, and supplies the thus purified aquaculture water back to the aquaculture pond, wherein the aquaculture water purification system comprises a biofiltration bed which converts ammonia contained in the aquaculture water extracted from the aquaculture pond into nitric acid; and the water purification device according to claim 1 which removes nitric acid from the aquaculture water discharged from the biofiltration bed.
  	Okuda discloses an aquaculture water purification system which purifies an aquaculture water extracted from a functional equivalent of an aquaculture pond (2) in which an aquatic organism is cultured (abstract), and supplies the thus purified aquaculture water back to the aquaculture pond(via line 7; Fig. 1), wherein the aquaculture water purification system comprises a biofiltration bed (9) which converts ammonia contained in the aquaculture water extracted from the aquaculture pond into nitric acid (abstract); and a subsequent water purification device (4) which removes nitric acid from the aquaculture water discharged from the biofiltration bed (abstract) in order to, for example, make the water suitable for aquatic life.

  	Per claim 15, Nagaoka et al. do not disclose wherein the water to be treated is an aquaculture water of an aquatic organism.
  	Okuda discloses a method wherein water to be treated is an aquaculture water of an aquatic organism (abstract) in order to, for example, make the water suitable for sustaining the life of the aquatic organisms.
  	Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Nagaoka et al. such that it includes wherein the water to be treated is an aquaculture water of an aquatic organism in order to, for example, make the water suitable for sustaining the life of the aquatic organisms. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (‘542) in view of Okuda (‘630) as applied above, and further in view of Linden et al. (US 7,0001,519).

  	Linden et al., also directed to a water purification device, disclose wherein an aquatic organism is eel (col. 10, lines 14-24) in order to, for example, remove nitrogen-containing contaminants from the living environment of the eel.
  	Accordingly, it would have been readily obvious for the skilled artisan to include wherein the aquatic organism is an eel in order to, for example, remove nitrogen-containing contaminants from the living environment of the eel. 
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
03/06/22